DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/17/22 has been considered.

Drawings
The drawings filed 10/16/20 have been accepted.

Response to Amendment
1. The amendment filed 3/24/22 has been entered.
2. Claims 1-20 remain pending within the application.
3. The amendments filed 3/24/22 are sufficient to overcome the 103(a) rejections of claims 1-20 the previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ingargiola United States Patent Application Publication US 2013/0159832 in view of Kadel United States Patent Application Publication US 2021/0248151.
Regarding claim 1, Ingargiola discloses a distributed data communication and transformation system comprising: 
an ingest module operative on a first side of a de-coupling boundary, the ingest module comprising: 
a web integration service (Ingargiola, para [0075], with reference to fig 2, API 290 represents a web integration service); and 
a normalizing module configured to transmit data signals from the web integration service that are a normalized data set (Ingargiola, para [0075], connectivity adapters 280 represent a normalizing module. Data signals are standardized); 
an outflow module operative on a second side of the de-coupling boundary, the outflow module comprising: 
an indexing module configured to transform outputs of the connectivity adapter into a search index, the indexing module operative asynchronously from the connectivity adapter and the web integration service across the de-coupling boundary (Ingargiola, para [0074], data aggregation processor 270 and event subscription manager 260 receive and handle data from the connectivity adapter 280;  Ingargiola, para [0072], data aggregation processor transforms real time and historic data concurrently to update a dynamic cache. Processing historic data returned from a query concurrently with real time data that is returned from an API is interpreted as asynchronous); and 
an outflow engine dynamically configurable from the second side of the de- coupling boundary to filter outputs of the search index without signaling across the de- coupling boundary (Ingargiola, para [0070], spreadsheet user interface 220 and embedded spreadsheet 230 engine accesses data after it has been cached using SYM() function; Ingargiola, para [0079], SYM() function accesses hash table with keys); and
Ingargiola does not disclose:
a normalizing module configured to transform data signals from the web integration service into a normalized data set; 
wherein a push notification is applied across the decoupling boundary to trigger the indexing module to update the search index based on anchor tags in the normalized data set.
Kadel discloses:
a normalizing module configured to transform data signals from the web integration service into a normalized data set (Kadel, para [0137], generates synchronized data); 
wherein a push notification is applied across the decoupling boundary to trigger the indexing module to update the search index based on anchor tags in the normalized data set (Kadel, para [0136], a second data store may be updated data based on a push event (e.g., indexer may update search index based on a notification)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art have modified the normalizing module and applying a push notification based on the teachings of Kadel. The motivation for doing so would have been  to optimize data aggregation (Kadel, para [0010]).

Regarding claim 2, Ingargiola in view of Kadel discloses the system of claim 1. Kadel discloses wherein the ingest module pushes the outputs of the normalizing module across the de-coupling boundary (Kadel, para [0136], a second data store may be updated data based on a push event (e.g., indexer may update search index based on a notification)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art have modified the normalizing module and applying a push notification based on the teachings of Kadel. The motivation for doing so would have been  to optimize data aggregation (Kadel, para [0010]).

Regarding claim 3,  Ingargiola in view of Kadel discloses the system of claim 1. Ingargiola additionally discloses the ingest module further comprising: a hot connection module responsive to a plurality of metadata control settings for disparate computer server systems, the control settings implementing cadence rules for connection to and data transfer from the disparate computer server systems (Ingargiola, para [0147-148], broker adapters have set predetermined data frequencies that are set. Predetermined data frequencies represent cadences).

Regarding claim 4, Ingargiola in view of Kadel discloses the system of claim 3. Ingargiola additionally discloses the hot connection module configured to execute a connection cadence on each of the disparate computer server systems based on the cadence rules (Ingargiola, para [0147-148], servers support a range of predetermined data frequencies).

Regarding claim 7, Ingargiola in view of Kadel discloses the system of claim 1. Ingargiola additionally discloses he outflow engine responsive to search parameters generated from a web application to the second side of the de-coupling boundary (Ingargiola, para [0070], spreadsheet user interface 220 and embedded spreadsheet 230 engine accesses data after it has been cached using SYM() function; Ingargiola, para [0079], SYM() function accesses hash table with keys).

Regarding claim 9, Ingargiola in view of Kadel discloses the system of claim 1. Ingargiola additionally discloses wherein the ingest module and the outflow module are serverless (Ingargiola, para [0069], Application 200 (containing the API, connectivity adapter, cache, embedded spreadsheet engine and user interface) on workstation).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ingargiola United States Patent Application Publication US 2013/0159832 in view of Kadel United States Patent Application Publication US 2021/0248151, in further view of Graham United States Patent US 6,411,974.
Regarding  claim 5, Ingargiola in view of Kadel discloses the system of claim 1. Ingargiola in view of Kadel does not disclose the normalizing module comprising a plurality of data transformation algorithms to apply to output of the web integration service.
Graham discloses the normalizing module comprising a plurality of data transformation algorithms to apply to output of the web integration service (Graham, col 7, rows 39-59, parse stream process normalizes textual streams to consolidate fields based on parse stream rules).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a plurality of algorithms to support a plurality of types of data. The motivation for doing so would have been to provide support for different file stream types (Graham, col 7, rows 39-50).

Claims 6, 8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingargiola United States Patent Application Publication US 2013/0159832 in view of Kadel United States Patent Application Publication US 2021/0248151, in further view of Affoneh United States Patent Application Publication US 2015/0082218.
Regarding  claim 6, Ingargiola in view of Kadel discloses the system of claim 1. Ingargiola in view of Kadel does not disclose the outflow module configured to operate on the outputs of the search index based on a hierarchical transaction grouping control structure configurable from a mobile application.
Affoneh discloses an outflow module configured to operate on the outputs of the search index based on a hierarchical transaction grouping control structure configurable from a mobile application (Affoneh, para [0028], searches tags for both inclusion and exclusion; Affoneh, para [0019], infrastructure is a hierarchy).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the index of Ingargiola to include searching based on a hierarchical transaction grouping. The motivation for doing so would have been to optimize filtering of information (Affoneh, para [0001]).

Regarding claim 8, Ingargiola in view of Kadel discloses the system of claim 7. Ingargiola additionally discloses it is configurable from a mobile application (Ingargiola, para [0292], mobile phone applications can run).
Ingargiola in view of Kadel does not disclose wherein the search parameters are combined with a hierarchical transaction grouping control to generate search results returned from the outflow engine to the web application.
Affoneh discloses wherein the search parameters are combined with a hierarchical transaction grouping control to generate search results returned from the outflow engine to the web application (Affoneh, para [0028], searches tags for both inclusion and exclusion; Affoneh, para [0019], infrastructure is a hierarchy).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the index of Ingargiola to include searching based on a hierarchical transaction grouping. The motivation for doing so would have been to optimize filtering of information (Affoneh, para [0001]).

Regarding claim 10, Ingargiola discloses a distributed data communication and transformation system comprising: 
an ingest module operative on a first side of a de-coupling boundary (Ingargiola, para [0075], with reference to fig 2, API 290 represents a web integration service), the indexing module comprising a hot connection module configured with cadence rules for a plurality of disparate computer server systems (Ingargiola, para [0147-148], broker adapters have set predetermined data frequencies that are set. Predetermined data frequencies represent cadences); 
an outflow module operative on a second side of the de-coupling boundary, the outflow module comprising: 
an indexing module operative asynchronously from operation of the ingest module across the de-coupling boundary to transform outputs of the hot connection module into a search index (Ingargiola, para [0074], data aggregation processor 270 and event subscription manager 260 receive and handle data from the connectivity adapter 280;  Ingargiola, para [0072], data aggregation processor transforms real time and historic data concurrently to update a dynamic cache. Processing historic data returned from a query concurrently with real time data that is returned from an API is interpreted as asynchronous); and
 an outflow engine dynamically configurable from the second side of the de- coupling boundary to apply onto transaction records referenced in the index (Ingargiola, para [0070], spreadsheet user interface 220 and embedded spreadsheet 230 engine accesses data after it has been cached using SYM() function; Ingargiola, para [0079], SYM() function accesses hash table with keys).
Ingargiola does not disclose:
wherein a push notification is applied across the decoupling boundary to trigger the indexing module to update the search index based on anchor tags in the normalized outputs;
 a hierarchical transaction grouping control structure configurable from a mobile application independently of a search query session, the hierarchical transaction grouping control structure comprising one or more inheritance tag relationships and one or more container tag relationships.
Kadel discloses:
wherein a push notification is applied across the decoupling boundary to trigger the indexing module to update the search index based on anchor tags in the normalized outputs (Kadel, para [0136], a second data store may be updated data based on a push event (e.g., indexer may update search index based on a notification)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art have modified the normalizing module and applying a push notification based on the teachings of Kadel. The motivation for doing so would have been  to optimize data aggregation (Kadel, para [0010]).
Ingargiola in view of Kadel does not disclose:
a hierarchical transaction grouping control structure configurable from a mobile application independently of a search query session, the hierarchical transaction grouping control structure comprising one or more inheritance tag relationships and one or more container tag relationships.
Affoneh discloses a hierarchical transaction grouping control structure configurable from a mobile application independently of a search query session, the hierarchical transaction grouping control structure comprising one or more inheritance tag relationships and one or more container tag relationships (Affoneh, para [0028], searches tags for both inclusion and exclusion; Affoneh, para [0019], infrastructure is a hierarchy).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the index of Ingargiola to include searching based on a hierarchical transaction grouping. The motivation for doing so would have been to optimize filtering of information (Affoneh, para [0001]).

Regarding claim 11, Ingargiola in view of Kadel in further view of Affoneh discloses the system of claim 1. Ingargiola in view of Affoneh does not disclose the additional limitations of claim 11.
Kadel additionally discloses wherein the ingest module pushes the outputs across the de-coupling boundary (Kadel, para [0136], a second data store may be updated data based on a push event (e.g., indexer may update search index based on a notification)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art have modified the normalizing module and applying a push notification based on the teachings of Kadel. The motivation for doing so would have been  to optimize data aggregation (Kadel, para [0010]).

Regarding claim 12, Ingargiola in view of Affoneh discloses the system of claim 10. Ingargiola additionally discloses further comprising: the hot connection module configured with control settings implementing cadence rules for connection to and data transfer from disparate computer server systems (Ingargiola, para [0147-148], servers support a range of predetermined data frequencies).

Regarding claim 13, Ingargiola in view of Affoneh discloses the system of claim 10. Ingargiola additionally discloses the outflow engine responsive to search parameters generated from a web application to the second side of the de-coupling boundary (Ingargiola, para [0070], spreadsheet user interface 220 and embedded spreadsheet 230 engine accesses data after it has been cached using SYM() function; Ingargiola, para [0079], SYM() function accesses hash table with keys).

Regarding claim 14, Ingargiola discloses a method of operating a distributed computer system, the method comprising: 
operating an ingest module on a first side of a de-coupling boundary to outputs of a hot connection module (Ingargiola, para [0075], with reference to fig 2, API 290 represents a web integration service; Ingargiola, para [0147-148], broker adapters have set predetermined data frequencies that are set. Predetermined data frequencies represent cadences); 
processing the outputs with an indexing module operated asynchronously from the ingest module on a second side of the de-coupling boundary to generate a search index (Ingargiola, para [0074], data aggregation processor 270 and event subscription manager 260 receive and handle data from the connectivity adapter 280;  Ingargiola, para [0072], data aggregation processor transforms real time and historic data concurrently to update a dynamic cache. Processing historic data returned from a query concurrently with real time data that is returned from an API is interpreted as asynchronous); and 
operating a mobile application to apply onto transaction records referenced in the search index (Ingargiola, para [0070], spreadsheet user interface 220 and embedded spreadsheet 230 engine accesses data after it has been cached using SYM() function; Ingargiola, para [0079], SYM() function accesses hash table with keys; Ingargiola, para [0292], mobile phone applications can run).
Ingargiola does not disclose:
a normalizing module configured to transform data signals from the web integration service into a normalized data set; 
wherein a push notification is applied across the decoupling boundary to trigger the indexing module to update the search index based on anchor tags in the normalized data set.
a hierarchical transaction grouping control structure independently of search query sessions on the search index the hierarchical transaction grouping control structure comprising one or more inheritance tag relationships and one or more container tag relationships.
Kadel discloses:
a normalizing module configured to transform data signals from the web integration service into a normalized data set (Kadel, para [0137], generates synchronized data); 
wherein a push notification is applied across the decoupling boundary to trigger the indexing module to update the search index based on anchor tags in the normalized data set (Kadel, para [0136], a second data store may be updated data based on a push event (e.g., indexer may update search index based on a notification)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art have modified the normalizing module and applying a push notification based on the teachings of Kadel. The motivation for doing so would have been  to optimize data aggregation (Kadel, para [0010]).
Ingargiola in view of Kadel does not disclose:
a hierarchical transaction grouping control structure independently of search query sessions on the search index the hierarchical transaction grouping control structure comprising one or more inheritance tag relationships and one or more container tag relationships.
Affoneh discloses: 
a hierarchical transaction grouping control structure independently of search query sessions on the search index the hierarchical transaction grouping control structure comprising one or more inheritance tag relationships and one or more container tag relationships (Affoneh, para [0028], searches tags for both inclusion and exclusion; Affoneh, para [0019], infrastructure is a hierarchy).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the index of Ingargiola to include searching based on a hierarchical transaction grouping. The motivation for doing so would have been to optimize filtering of information (Affoneh, para [0001]).

Regarding claim 15, Ingargiola in view of Kadel in further view of Affoneh discloses the method of claim 14. Kadel discloses further comprising: pushing the normalized outputs across the de-coupling boundary (Kadel, para [0136], a second data store may be updated data based on a push event (e.g., indexer may update search index based on a notification)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art have modified the normalizing module and applying a push notification based on the teachings of Kadel. The motivation for doing so would have been  to optimize data aggregation (Kadel, para [0010]).

Regarding claim 16, Ingargiola in view of Kadel in further view of Affoneh discloses the method of claim 14. Ingargiola discloses further comprising: configuring the hot connection module with metadata control settings for disparate computer server systems, the control settings implementing cadence rules for connection to and data transfer from the disparate computer server systems (Ingargiola, para [0147-148], broker adapters have set predetermined data frequencies that are set. Predetermined data frequencies represent cadences).

Regarding claim 17, Ingargiola in view of Kadel in further view of Affoneh discloses the method of claim 14. Ingargiola discloses further comprising: operating the hot connection module to execute a connection cadence on each of the disparate computer server systems based on the cadence rules (Ingargiola, para [0147-148], servers support a range of predetermined data frequencies).

Regarding claim 19, Ingargiola in view of Kadel in further view of Affoneh discloses the system of claim 1. Ingargiola in view of Kadel does not disclose the hierarchical transaction grouping control structure comprising one or more exclusion tags.
Affoneh discloses the hierarchical transaction grouping control structure comprising one or more exclusion tags (Affoneh, para [0028], searches tags for both inclusion and exclusion; Affoneh, para [0019], infrastructure is a hierarchy).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the index of Ingargiola to include searching based on a hierarchical transaction grouping. The motivation for doing so would have been to optimize filtering of information (Affoneh, para [0001]).

Regarding claim 20, Ingargiola in view of Kadel in further view of Affoneh discloses the method of claim 14. Ingargiola additionally discloses wherein the ingest module and the outflow module are serverless (Ingargiola, para [0069], Application 200 (containing the API, connectivity adapter, cache, embedded spreadsheet engine and user interface) on workstation).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ingargiola United States Patent Application Publication US 2013/0159832 in view of Kadel United States Patent Application Publication US 2021/0248151, in further view of Affoneh United States Patent Application Publication US 2015/0082218, in further view of Graham United States Patent US 6,411,974.
Regarding claim 18, Ingargiola in view of Kadel in further view of Affoneh discloses the method of claim 14. Ingargiola in view of Kadel in further view of Affoneh does not disclose further comprising a plurality of data transformation algorithms to apply to output of the hot connection module.
Graham discloses further comprising a plurality of data transformation algorithms to apply to an output (Graham, col 7, rows 39-59, parse stream process normalizes textual streams to consolidate fields based on parse stream rules).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a plurality of algorithms to support a plurality of types of data. The motivation for doing so would have been to provide support for different file stream types (Graham, col 7, rows 39-50).

Response to Arguments
Applicant’s arguments, filed 3/24/22, with respect to the 112(f) interpretation and corresponding 112(a) and (b) rejections have been fully considered and are persuasive.  The 112(a) and (b)  of claims 1-14 has been withdrawn. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178